82 N.Y.2d 828 (1993)
625 N.E.2d 589
605 N.Y.S.2d 4
Michelle Melino, Appellant,
v.
Rhonda L. Lauster et al., Respondents.
Court of Appeals of the State of New York.
Decided November 22, 1993.
Lewis & Stanzione, Catskill (Ralph C. Lewis, Jr., of counsel), for appellant.
Edward B. Downey, Albany, and Kris T. Jackstadt for respondents.
Concur: Chief Judge KAYE and JUDGES SIMONS, TITONE, HANCOCK, JR., BELLACOSA, SMITH and LEVINE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (195 AD2d 653).